DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15,17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (PGPUB: 20200226422) in view of Stebbins (PGPUB: 20210097454), and further in view of Olgiati (PGPUB: 20210097432).

Regarding claims 1-2 and 11-12, Li teaches an Al evaluation system comprising: 
an Al evaluation server connected to the plurality of collection servers (see Fig. 1, paragraph 89, the noninvasive image data generated using angiography system 22 can be transmitted to, stored in, and processed by one or more servers or workstations such as the co-registration server 50 workstation 85), comprising: 
at least one processor; and a memory, containing an Al evaluation application that directs the processor (see Fig. 1, paragraph 90, an AI processor, such as a graphical processing unit, 53 is included in the server 50 and in electrical communication with memory 70. The computing device/server 50 can include other typical components for a processor-based computing server. Alternatively, more databases such as database 90 can be configured to receive image data generated, parameters of the subject, and other information generated, received by or transferred to the database 90 by one or more of the systems devices or components) to:
obtain a plurality of ground truth data from the plurality of collection servers, where the ground truth data comprises a plurality of image and annotation pairs (see Fig. 1F, paragraph 118, the method includes acquiring image data, which may include polar image data, such as intravascular data. Step 100. Initially, a set of ground truth data, such as a ground truth masks is established by reviewing and annotating the set of image data);
generate a first plurality of outputs by providing a first Al system with images from the plurality of image and annotation pairs (see Fig. 1, paragraph 117, the image data that includes the image data elements and the ground truth annotations thereto constitute a training set that are provided as an input to the MLS. In one embodiment, the training set is input to the MLS which includes a CNN and/or a deep learning classifier. As shown in FIG. 1A, image data/image data elements and ground truth annotations are inputs to the MLS); 
compare the first plurality of outputs with annotations from the plurality of image and annotation pairs (see Fig. 1, paragraph 117, the output from the MLS is compared to the ground truth annotations and/or the image data elements combined with the ground truth annotations and an error value is generated); 
see Fig. 1-3, paragraph 149, a given cost function provides a metric to evaluate the output of a machine learning system by comparing the ground truth input/training set with the expected output when operating on patient data. The goodness of fit between the training data and the output data can be measured with a cost function. The output of a cost function can be a value that corresponds to an error metric).
However, Li does not expressly teach to store the first ranking metric in a database.
Stebbins teaches that the reported field 544c-3 may store information regarding when a claim was reported or opened, the status field 544c-4 may store information defining or describing a status of the claim, and/or the severity field 544c-5 may store information such as a score, rank, and/or other quantitative or qualitative metric descriptive of a magnitude of the loss/damage (see Fig. 1, paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by Stebbins for providing store information such as a score, rank, and/or other quantitative or qualitative metric, as to store the first ranking metric in a database. Therefore, Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
However, the combination does not expressly teach a plurality of collection servers.
see Fig. 1, paragraph 29); data sources 110A, 110B, and 110C may include one or more database systems, data stores, tables, repositories, storage services, sources of streaming data, servers, memory locations (see Fig. 1, paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Olgiati for providing data sources 110A, 110B, and 110C may include one or more database systems, data stores, tables, repositories, storage services, sources of streaming data, servers, as a plurality of collection servers. Therefore, combining the elements from prior arts according to known methods and technique, such as data sources 110A, 110B, and 110C may include one or more database systems, data stores, tables, repositories, storage services, would yield predictable results.

Regarding claims 3 and 13, the combination teaches wherein images in the plurality of image and annotation pairs are radiology images (see Li, Fig. 1, paragraph 160, the image data, which may be raw image data from one or more imaging systems (OCT, IVUS, Angiography, X-ray, Fluoroscopy and others), the ground truth annotations are all in one or more coordinate systems).  

Regarding claim 4 and 14, wherein the ground truth data (see Li, Fig. 1, paragraph 92, perform annotation of image data to generate ground truths).
 
The examiner is taking "Official Notice" that the limitation about the Annotation and Image Markup (AIM) file standard is well known in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination so that the Annotation and Image Markup (AIM) file standard or data format would be available.

Regarding claims 5 and 15, the combination teaches wherein collection servers in the plurality of collection servers are hospital servers (see Li, paragraph 21, the MLS and its trained neural network is operated remotely, such as through a client/server implementation, an edge computing implementation, or a cloud or software as a service implementation).  

Regarding claims 7 and 17, the combination teaches wherein an annotation of an image and annotation pair identifies whether a disease indicator is present in an image in the image and annotation pair (see Li, Fig. 2, paragraph 160, the image data, which may be raw image data from one or more imaging systems (OCT, IVUS, Angiography, X-ray, Fluoroscopy and others), the ground truth annotations are all in one or more coordinate systems. The ground truths, the ROI, FOIs, and the predictive results can each correspond to a channel and have an associated image mask in a given training or patient image. Processing data that is in a polar coordinate form such as OCT data is challenging for various systems).  

Regarding claims 9 and 19. The Al evaluation system of claim 1, wherein the ground truth data is divided into different classifications by image type (see Li Fig. 2, paragraph 146, the inputs to the MLS are the ground truth images and the outputs are classified images).  

Regarding claims 10 and 20, the combination does not expressly teach further comprising an input device connected to at least one collection server in the plurality of collection servers, where the input device is running the ePAD application.  
The examiner is taking "Official Notice" that the limitation about an input device connected to at least one collection server in the plurality of collection servers, where the input device is running the ePAD application.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination so that an input device connected to at least one collection server in the plurality of collection servers, where the input device is running the ePAD application would be available. 


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (PGPUB: 20200226422) in view of Stebbins (PGPUB: 20210097454), in view of Olgiati (PGPUB: 20210097432), and further in view of Threlkeld (PGPUB: 20200364182).

 
Threlkeld teaches that view individual patient/client intervention efficacy and progress compared to clustered de-identified system/study participant intervention efficacy and progress records (filtered by phenotype and genotype) (see Fig. 1, paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Threlkeld for providing view individual patient/client intervention efficacy and progress compared to clustered de-identified system/study participant intervention efficacy and progress records (filtered by phenotype and genotype), as wherein the ground truth data is deidentified. Therefore, combining the elements from prior arts according to known methods and technique, such as de-identified system/study, would yield predictable results.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (PGPUB: 20200226422) in view of Stebbins (PGPUB: 20210097454), in view of Olgiati (PGPUB: 20210097432), and further in view of Canali (PGPUB: 20120308974).

Regarding claims 8 and 18, the combination teaches wherein an annotation of an image and annotation pair is the output of the first Al system (see Li, Fig. 2, paragraph 149, this output is a comparative metric such as a difference or a distance to summarize how the machine learning system or the neural network or other operative components thereof is succeeding in terms of accurate predictions given the predicative results and the ground truth used to train the system. If the output result of the cost function where zero, the system would be effectively working perfectly) and the output of the first Al system (see Li, Fig. 7, paragraph 193, show ground truth masks, and deep learning output of an MLS embodiment generated with the images of FIG. 7B as an input for annotation, training and then prediction using the trained MLS. Each mask or detection corresponds to a channel). 
However, the combination teaches an agree/disagree indicator by a radiologist.
Canali teaches that the graphic formal/qualitative evaluations which the expert must insert through the mask present in the interface are related to a score in an interval (from -5 to +5) or they are of an exclusive yes/no kind. Such evaluations will be properly memorized by the electronic processor (see Fig. 7, paragraph 193).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Canali for providing the graphic formal/qualitative evaluations which the expert must insert through the mask present in the interface are related to a score in an interval (from -5 to +5) or they are of an exclusive yes/no kind, as an agree/disagree indicator by a radiologist. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667